Exhibit 10.2
 
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
 
This SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”) is made and entered into as of the 1st day of June, 2010,
between HERITAGE-CRYSTAL CLEAN, LLC, an Indiana limited liability company
(“Borrower”), and BANK OF AMERICA, N.A., a national banking association
(“Lender”).


WHEREAS, the Borrower and the Lender are parties to that certain Third Amended
and Restated Credit Agreement, dated as of December 14, 2009 (as amended from
time to time, the “Credit Agreement”), pursuant to which the Lender has extended
credit to the Borrower on the terms set forth therein;


WHEREAS, the Borrower has requested that the Lender, and the Lender has agreed
to, on the terms and subject to the conditions set forth herein, amend Section
6.12(c) of the Credit Agreement as set forth below;


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1. Definitions.  Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.  This Second Amendment
shall constitute a Loan Document for all purposes of the Loan Agreement and the
other Loan Documents.


2. Amendment to Section 6.12(c) (Capital Expenditures) of the Credit
Agreement.  Section 6.12(c) of the Credit Agreement is hereby amended by
deleting the reference to “$20,000,000” contained therein and replacing it with
the following: “$18,500,000.”
 
3. Conditions to Effectiveness.  This Second Amendment shall become effective
upon the receipt by the Lender of a counterpart signature page to this Second
Amendment duly executed and delivered by the Borrower, the Parent and the
Lender.
 
4. Representations and Warranties.  The Borrower represents and warrants to the
Lender as follows:
 
(a) The execution, delivery and performance of this Second Amendment and the
transactions contemplated hereby (i) are within the authority of each of the
Loan Parties, (ii) have been duly authorized by all necessary corporate
proceedings by each of the corporate Loan Parties, and by all necessary
proceedings by the managers or members (as required) by each of the limited
liability company Loan Parties, (iii) do not conflict with or result in any
material breach or contravention of any provision of law, statute, rule or
regulation to which any of the Loan Parties is subject or any judgment, order,
writ, injunction, license or permit applicable to any of the Loan Parties so as
to materially adversely affect the assets, business or any activity of the Loan
Parties, and (iv) do not conflict with any provision of the corporate charter,
articles or
 
 
 

--------------------------------------------------------------------------------

 
bylaws of the corporate Loan Parties, the articles of organization or operating
agreements of the limited liability company Loan Parties, or any agreement or
other instrument binding upon any of the Loan Parties.
 
(b) The execution, delivery and performance of this Second Amendment and the
other Loan Documents will result in valid and legally binding obligations of the
Loan Parties enforceable against them in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief or other equitable remedy is subject to the discretion of the court
before which any proceeding therefor may be brought.
 
(c) The execution, delivery and performance by the Loan Parties of this Second
Amendment, and the transactions contemplated hereby and thereby, do not require
any approval or consent of, or filing with, any third party or governmental
agency or authority.
 
(d) The representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects as of the date hereof,
both before and after giving effect to this Second Amendment, as though made on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.  For purposes of this Paragraph 4(d),
the representations and warranties contained in Section 5.05(a) of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.01(a) of the Credit Agreement.
 
(e) Both before and after giving effect to this Second Amendment, no Default or
Event of Default under (and as defined in) the Credit Agreement has occurred and
is continuing.
 
5. No Waiver.  Nothing contained herein shall be deemed to (i) constitute a
waiver of any Default or Event of Default that may heretofore or hereafter occur
or have occurred and be continuing or, except as expressly provided herein, to
otherwise modify any provision of the Credit Agreement or other Loan Document,
or (ii) give rise to any defenses or counterclaims to the Lender’s right to
compel payment of the Obligations when due or to otherwise enforce its rights
and remedies under the Credit Agreement and the other Loan Documents.
 
6. Ratification, etc.  Except as expressly amended hereby, the Credit Agreement,
the other Loan Documents, all documents, instruments and agreements related
thereto and the Obligations are hereby ratified and confirmed in all respects
and shall continue in full force and effect.  This Second Amendment and the
Credit Agreement shall hereafter be read and construed together as a single
document, and all references in the Credit Agreement, any other Loan Document or
any agreement or instrument related to the Credit Agreement shall hereafter
refer to the Credit Agreement as amended by this Second Amendment.
 
7. GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE
 
 
2

--------------------------------------------------------------------------------

 
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
8. Counterparts; Etc.  This Second Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.  Any counterpart signed by all parties may be introduced into
evidence in any action or proceeding without having to produce or account for
the other counterparts.  Likewise, the existence of this Second Amendment may be
established by the introduction into evidence of counterparts that are
separately signed, provided they are otherwise identical in all material
respects.  This Second Amendment, to the extent signed and delivered by means of
a facsimile machine or other electronic transmission in which the actual
signature is evident, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in
person.  At the request of any party hereto, each other party hereto or thereto
shall re-execute original forms hereof and deliver them to all other
parties.  No party hereto shall raise the use of a facsimile machine or other
electronic transmission in which the actual signature is evident to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission in which the actual signature is evident as a defense to
the formation of a contract and each party forever waives such defense.
 












[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has duly executed this Second
Amendment to Third Amended and Restated Credit Agreement as of the date first
set forth above.
 
 

 
HERITAGE-CRYSTAL CLEAN, LLC, an
Indiana limited liability company
        By: /s/ Greg Ray  
Name: Greg Ray
Title: Chief Financial Officer, Vice President,
Business Management and Secretary
              BANK OF AMERICA, N.A.         By: /s/ Maria F. Maia    
Name:  Maria F. Maia     Title:  Managing Director

 
 
By its signature below, the Parent hereby acknowledges and agrees to the terms
of this Second Amendment, including, without limitation, the representations,
warranties, affirmative covenants and negative covenants made or reaffirmed by
the Parent herein.
 

 
HERITAGE-CRYSTAL CLEAN, INC.,
a Delaware corporation
        By:  /s/ Greg Ray  
Name: Greg Ray
Title: Chief Financial Officer, Vice President,
Business Management and Secretary

 
 
 
 
Signature Page to Second Amendment